Citation Nr: 1618890	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for skin cancer.

2. Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1952 to January 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for skin cancer and for a back disability.  In his February 2010 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In a March 2016 statement he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a written statement received in March 2016, the Veteran withdrew his appeals seeking service connection for skin cancer and a back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking service connection for skin cancer and a back disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw his appeals seeking service connection for skin cancer and a back disability, there is no need to discuss the impact of the VCAA on the matters, as any VCAA-mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(c). 

By a statement received in March 2016, the Veteran withdrew his appeals seeking service connection for skin cancer and a back disability.  Hence, there remain no allegations of error in fact or law for appellate consideration with respect to these matters. Accordingly, the appeals with respect to the issues must be dismissed.


ORDER

The appeals seeking service connection for skin cancer and a back disability are dismissed.
 

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


